Citation Nr: 0909125	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than May 5, 2005 for 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to 
November 1945 and from March 1946 to August 1947. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Veteran testified at a 
Board videoconference hearing before the undersigned Veterans 
Law Judge in November 2006.      

In August 2007, the Board remanded this case in part for 
issuance of a statement of the case (SOC) for the issue of an 
earlier effective date for tinnitus, based on the U.S. Court 
of Appeals for Veterans Claims (Court's) decision in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO 
complied with the Board's remand by issuing a November 2008 
SOC addressing the issue of an earlier effective date for 
tinnitus.  But the Veteran did not perfect his appeal of this 
claim by then filing a timely substantive appeal (e.g., VA 
Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2008).  
So the issue of an earlier effective date for tinnitus is not 
before the Board.  


FINDING OF FACT

There was no formal or informal claim for service connection 
for bilateral hearing loss prior to May 5, 2005.   


CONCLUSION OF LAW

The criteria for an effective date earlier than May 5, 2005 
for the award of service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.155, 
3.157, 3.159, 3.400 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist Veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
Veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

Here, though, the VCAA arguably has no effect on this 
effective date issue on appeal since it can be argued that 
resolution of this case is solely one of statutory 
interpretation such that the issue is barred as a matter of 
law.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 2002).  
See, too, Sabonis v. Brown, 6 Vet. App. 426 (1994); 
VAOPGCPREC 5-2004 (June 23, 2004).  

In any event, review of the claims file reveals compliance 
with the VCAA.  The duty to notify was accomplished by way of 
VCAA letters from the RO to the Veteran dated in June 2005 
and September 2007, the latter of which is compliant with the 
recent case of Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  The effective date issue on appeal stems from an 
initial rating assignment granted for bilateral hearing loss 
in a January 2006 rating decision.  In this regard, the Court 
has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an effective date, such as the 
case here, does not trigger additional section 5103(a) 
notice.  Indeed, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, the rating 
decision that granted service connection occurred after that 
date, the Veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these 
downstream disability rating and effective date elements.  
And if he did not receive this notice, for whatever reason, 
it is VA's obligation to explain why this is not prejudicial 
error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court 
emphasized its previous holding in Dingess that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has 
been filed, only the notice requirements for rating decisions 
and SOCs described within 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.  

In any event, here, the Veteran does not contend, nor does 
the evidence show, any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  In 
fact, the case was remanded by the Board in August 2007 for 
the RO to address downstream Dingess notice pertaining to the 
disability rating and effective date elements of his 
bilateral hearing loss appeal.  The RO complied by addressing 
the downstream effective date issue in a September 2007 VCAA 
letter.  Further, after the Veteran filed an NOD with regard 
to an earlier effective date, the additional notice 
requirements described within 38 U.S.C. §§ 5104 and 7105 were 
met by the June 2006 SOC and November 2008 SSOC for the 
bilateral hearing loss issue.  Specifically, these documents 
provided the Veteran with a summary of the pertinent evidence 
as to his earlier effective date issue, a citation to the 
pertinent laws and regulations governing an earlier effective 
date, and a summary of the reasons and bases for the RO's 
decision to deny an earlier effective date.  Consequently, 
the Veteran has not met his burden of establishing any 
prejudice as to notice provided for the downstream effective 
date element of his appeal.       

As for the duty to assist, the RO has secured certain service 
treatment records (STRs), relevant VA treatment records, 
private medical evidence, and a VA medical examination.  The 
Veteran has submitted personal statements, a lay statement, 
private medical evidence, duplicate STRs, and hearing 
testimony.  The Board is also satisfied as to compliance with 
its August 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In fact, in October 2006, the Veteran 
indicated he had no additional evidence to submit.  

The Board has considered that the STRs are incomplete.  See 
November 2003 response from National Personnel Records Center 
(NPRC) and November 2006 hearing testimony.  When STRs are 
lost or missing, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
But no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  In any event, even if 
his STRs were complete, they would be of no consequence in 
determining the effective date assigned for the grant of 
service connection.  The Board finds no basis for further 
pursuit of these records, as such efforts would be futile, 
and would not affect the outcome of the claim.  38 C.F.R. 
§ 3.159(c)(2) and (3).

The Board is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
However, if a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  The intent to apply 
for benefits is an essential element of any claim, whether 
formal or informal, and such intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006) (emphasis added).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process-even for years-if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

While not addressing the propriety of the VA advice furnished 
to the Veteran, it is noted that whether erroneous or not, 
advice on the part of VA employees cannot serve as the basis 
for an earlier effective date.  Nonetheless, a call or visit 
to the RO inquiring about benefits could constitute an 
informal claim if it is specific and in written form in the 
claims folder.  Shields v. Brown, 8 Vet. App. 346, 351-52 
(1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  

Under 38 C.F.R. § 3.157, medical evidence may constitute an 
informal claim once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b).  

Analysis

In a January 2006 rating decision, the RO granted service 
connection for bilateral hearing loss at 0 percent, 
retroactively effective from May 5, 2005, the date of receipt 
of the service connection claim for this disorder.  The 
Veteran then filed a February 2006 NOD with the effective 
date assigned for hearing loss.  The Veteran's initial rating 
for hearing loss was eventually increased to 50 percent 
during the appeal.  In any event, the Veteran still expressed 
disagreement with the May 5, 2005 effective date assigned.  
The appeal has now reached the Board.  

The Veteran argues that he is entitled to an effective date 
earlier than May 5, 2005  for bilateral hearing loss.  He 
asserts that he intended to file a claim in 1978 or 1979 at 
the local VA office due to hearing loss at that time, but 
that the VA staff advised him he could not file a claim 
because no service records were available.  His 
representative has reasoned that the Veteran should not be 
"penalized" as the result of missing service records.  
Alternatively, the Veteran has asserted an effective date of 
September 5, 2003, the date a Formal Claim was filed for 
other disabilities separate from hearing loss.  His reasoning 
behind this particular assertion is unclear.  See February 
2006 NOD; October 2006 Statement of Accredited 
Representative; November 2006 hearing testimony.  

Initially, as there is no evidence or allegation that a claim 
for service connection for bilateral hearing loss was 
received within one year after the Veteran's separation from 
service in August 1947, the effective date cannot be the day 
following separation from service.  38 C.F.R. § 3.400(b)(2).  

Most importantly, a review of the claims folder reveals no 
informal or informal claim for service connection for 
bilateral hearing from either the Veteran or his 
representative between the time of discharge from service in 
August 1947 and the May 5, 2005 claim for service connection.  
38 C.F.R. §§ 3.1(p), 3.155(a); LaLonde, 12 Vet. App. at 382.  
That is, the claims folder contains no communication from the 
Veteran or his representative indicating intent to seek, or a 
belief in entitlement to, service connection for bilateral 
hearing loss prior to May 5, 2005.  There is no provision in 
the law for awarding an earlier effective date based on a 
mere assertion by the Veteran that his hearing loss existed 
since discharge from service in August 1947.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  

The Veteran has asserted that the effective date should go 
back to September 5, 2003, based on a formal claim for 
compensation (VA Form 21-526) filed at that time.  But a 
review of this document shows that the Veteran only asserted 
service connection for hepatitis A and diabetes mellitus.  
There was no mention of hearing loss.  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon, 12 Vet. 
App. at 35; Talbert, 7 Vet. App. at 356-57.  Thus, the 
effective date cannot be September 5, 2003.   

The Veteran has also asserted that he intended to file a 
claim in 1978 or 1979 at the local VA office due to symptoms 
of hearing loss at that time, but that the VA staff advised 
him he could not file a claim because no service records were 
available.  In essence, he believes it is unfair he was 
penalized because of missing service records and faulty 
advice in the 1970s, such that his effective date should be 
retroactive to that time.  Regardless of his assertions, the 
intent to apply for benefits is an essential element of any 
claim, whether formal or informal, and such intent must be 
communicated in writing.  38 C.F.R. § 3.1(p).  See also 
MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) 
(emphasis added).  A call or visit to the RO inquiring about 
benefits could constitute an informal claim if it is specific 
and in written form in the claims folder.  Shields, 8 Vet. 
App. at 351-52; McTighe, 7 Vet. App. at 30.  But no written 
evidence of this discussion with VA personnel exists in the 
claims folder.  The Veteran indicated at the hearing he could 
not remember if he filled out any claim forms at the VA 
office at that time.  See hearing testimony at page 7.  
Further, advice on the part of VA employees cannot serve as 
the basis for an earlier effective date.  See Id.   The Board 
is sympathetic to the fact that service records were missing 
at that time, but the Board's actions are bound by the 
applicable law and regulations as written and has no power to 
grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  
The Board simply cannot grant effective date benefits where 
they are not allowed by statute.  McTighe, 7 Vet. App. at 30 
(1994) (finding where a statute specifically provided an 
effective date as the date of application, an earlier 
effective date was not allowed under equitable estoppel 
because payment of government benefits must be authorized by 
statute).

The Board also sees that earlier private treatment records 
dated from 1998 to 2003 note that the Veteran has hearing 
aids for hearing loss.  In this regard, 38 C.F.R. § 3.157 
provides that, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the specified types 
of evidence will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  38 C.F.R. 
§ 3.157(b).  Such evidence can include a report from a 
private physician, in which case the effective date of the 
claim will be the date of receipt of such evidence.  38 
C.F.R. § 3.157(b)(2).  But the Federal Circuit has 
interpreted  § 3.157 to mean that an informal claim "must be 
for a condition that not only has been the subject of a prior 
claim, but the condition must also have previously been found 
to be service connected" or disallowed because the disability 
was "not compensable in degree."  MacPhee v. Nicholson, 459 
F.3d 1323,1326 (Fed. Cir. 2006); see also Kessel v. West, 13 
Vet. App. 9, 23 (1999) (there has not been a prior allowance 
or disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim); Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992)  (section 
3.157(b) provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted).  

In this case, prior to the May 2005 claim, his hearing loss 
disorder had not been the subject of a prior claim, and had 
not been adjudicated by the RO.  Therefore, here, 38 C.F.R. § 
3.157(b) does not provide a legal basis for an earlier 
effective date.  

Finally, the Board acknowledges that the RO only recently 
secured incomplete copies of the Veteran's STRs.  Previously, 
the claims folder did not contain any STRs.  In this regard, 
the Board is cognizant of the provisions of 38 C.F.R. 
§ 3.156(c), which states that any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant STRs that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  An award based on these 
additional STRs will be retroactively effective back to the 
date VA received the previously decided claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.156(c)(3).  Nevertheless, in the present case, the VA did 
not issue any previous decision adjudicating service 
connection for hearing loss or tinnitus prior its initial 
adjudication in the January 2006 rating decision.  
Consequently, 38 C.F.R. § 3.156(c) does not apply to the 
present case, such that an earlier effective date cannot be 
awarded on this basis.  And as discussed earlier, the 
heightened duty due to missing STRs provides no legal basis 
for an earlier effective date.      

Therefore, the preponderance of the evidence is against an 
effective date earlier than May 5, 2005, for the award of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(b).  




ORDER

An effective date earlier than May 5, 2005 for the grant of 
service connection for bilateral hearing loss is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


